Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 5 and 6, filed 7/15/2022, with respect to 35 U.S.C 112(a) for claims 29, 30, and 31 have been fully considered and are persuasive.  The rejections of 4/15/2022 have been withdrawn. 

Applicant’s arguments, see pages 6-8, filed 7/15/2022, with respect to 35 U.S.C 112(b) for claims 27, 29 and 34 regarding “the mating feature” antecedent basis, and 33 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 4/15/2022 have been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 7-8, filed 7/15/2022, with respect to 35 U.S.C 112(b) for claims 30, 31, and 33 have been fully considered and are persuasive.  The rejections of 4/15/2022 have been withdrawn. 

Applicant's arguments filed 7/15/2022  have been fully considered but they are not persuasive. Regarding the 35 U.S.C 112(b) rejection of claims 27 and 34, the applicant cites paragraph 80 in their arguments which the applicant believes teaches the claim language of claim 29.  The examiner respectfully believes that this does not teach the claim language of claim 29 because the language of par. 80 does not direct towards a mating feature but rather, a few mating features and it is therefore unclear to the examiner which mating feature the applicant is referring to in claims 27 and 34.  The examiner respectfully argues that limitations from the specification are not to be read into the claims and that the claims are meant to be read in light of the specification.

Applicant's arguments filed 7/15/2022  have been fully considered but they are not persuasive. Regarding the 35 U.S.C 112(b) rejection of claim 32, the examiner believes that the applicant means to recite that a seal is formed when the connector is inserted. The language of claim 32 however does not reflect this. Furthermore, the connector of Glenair as cited below teaches a hermetically sealed connector and it is therefore obvious that the connector is meant to be sealed when inserted and not inserted into a mating feature because the connector passes the leak tests as discussed below.  

Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.  The results of the further search and consideration brought in the new art of Glenair. The claims read broad enough that the type of connector that is disclosed in the claims reads on any one of hundreds of hermetically sealed connectors that are readily available off the shelf by many manufacturers.  For these reasons and the items of the 112(b) rejections, the rejections stand. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Applicant erroneously has two claim 29.  The second mis numbered claim 29 should be renumbered to 30, and forward to renumbering current claims 30 to 34 accordingly.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner respectfully believes that the language of “a mating feature” recited in claim 27 is unclear because the language of par. 80 does not direct towards a mating feature but rather, a few mating features and it is therefore unclear to the examiner which mating feature the applicant is referring to in claim 27.  


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner is unsure how the mating feature is meant to create a pressure tight friction fit because the corresponding structure is not clear in the specification. 

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “having an internal pressure” is unclear by what structure the internal pressure of the connector is meant to be isolated. The examiner is not understanding if the applicant meant that the connector has a pressure charge applied to it from the manufacturer or if the applicant meant that when the pressure cooker is at pressure, the internal pressure of the connector is at atmospheric pressure. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 17, 18, 20, 24, 25, 27, 28, 29, 29, 30, 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of Denker US2018/0324908A1 (hereinafter “Denker”) in view of Glenair Part Number 947-117–25-35 BP01 (hereinafter “Glenair”).
Regarding claim 16, Hoffman teaches a cooking system (abstract teaches A pressurized cooking oven system) having a temperature measurement system for measuring food temperature (food temperature sensor 46 and food temperature monitor 45) and further discloses, the cooking system comprising: a housing (par. 53, five sided, walled oven enclosure 12) defining a hollow chamber (opening 14)  configured to receive food (par. 52, The present invention is directed toward an improved cooking apparatus and associated method or process for cooking food stuffs); and having a lid (door 16 serves the same function as a lid because it closes and can seal an interior environment) that defines a cooking volume (opening 14)  within the hollow chamber (opening 14)  when the lid is in a closed position relative to the housing (par. 78 teaches the door 16 movable into an open and closed position relative to the enclosure to vent the oven); a temperature probe (food temperature sensor 46) including a probe end insertable into food disposed within the hollow chamber (figure 8 and par. 66 teach The food temperature monitor preferably includes a food temperature sensor 46 positioned within the enclosure 12 and which may be a conventional temperature probe designed to be inserted into the food product) and a data transmission end (par. 66 teaches The food temperature monitor preferably includes a food temperature sensor 46 positioned within the enclosure 12 and which may be a conventional temperature probe designed to be inserted into the food product). Hoffman discloses the claimed invention except for and a connector positioned within the hollow chamber on one of the housing and the lid, the connector including a data receiving orifice, said data transmission end of said temperature probe being insertable into said data receiving orifice, wherein an interior of said connector is sealed from an environment surrounding said connector when said temperature probe is not inserted therein; wherein when said data transmission end of said probe is inserted into said data receiving orifice a pressure tight seal is formed in said data receiving orifice. Along the same field of endeavor of a cooking appliance (Denker abstract), Denker teaches and a connector (par 129 and 130 and figures 10A and 10b teach connection interface 1006A and 1006B, The interior chamber 1002 can include a connection interface 1006A to receive signals from a temperature probe 1010) positioned within the hollow chamber on one of the housing and the lid, the connector (par 129 and 130 and figures 10A and 10b teach connection interface 1006A and 1006B, The interior chamber 1002 can include a connection interface 1006A to receive signals from a temperature probe 1010; figure 10A and 10B show the connection interfaces to be on the top and on the backside surfaces of the cooking appliances 1000A and 1000B respectively, therefore it is obvious before the effective filing date of the claimed invention that the location of a connector is known in the art to be translatable to any surface of the interior chamber, or hollow chamber as in the case of the instant application)  including a data receiving orifice (par. 129 teaches a connection interface 1006A to receive signals from a temperature probe 1010 (e.g., the temperature probe 1100; par. 130 teaches he connection interface 1006 is adapted to receive one or more analog signals corresponding to the temperature readings. The connection interface 1006 can be adapted to establish an electrical connection, an inductive coupling connection, a capacitive coupling connection, or any combination thereof, to the food tray 1014), said data transmission end of said temperature probe being insertable into said data receiving orifice (par. 138 teaches The tray attachment mechanism 1130 can be removably attachable to a tray of a cooking appliance. In some embodiments, the tray attachment mechanism 1130 is adapted to electrically couple to at least a portion of the tray (e.g., to communicate or to receive power). In some embodiments, the tray attachment mechanism 1130 includes a capacitive coupler (e.g., antenna) or an inductive coupler (e.g., coil) to facilitate one or more forms of near field communication).  Hoffman and Denker do not teach wherein an interior of said connector is sealed from an environment surrounding said connector when said temperature probe is not inserted therein; wherein when said data transmission end of said probe is inserted into said data receiving orifice a pressure tight seal is formed in said data receiving orifice.  Glenair is considered analogous art because it teaches a jam nut mounted hermetically sealed data transmission port that is meant to serve as a pass through on a pressurized container. Glenair teaches wherein an interior of said connector is sealed from an environment surrounding said connector (Glenair part number 947-117–25-35 BP01 is designated as a “B” which on page 4 of Glenair NPL designates a sealing of 1 x 10-9 cc’s Helium per second which means that the connector is sealed internally against external pressure environments) when said temperature probe is not inserted therein (Glenair part number 947-117–25-35 BP01 is designated as a “B” which on page 4 of Glenair NPL designates a sealing of 1 x 10-9 cc’s Helium per second which means that the connector is sealed internally against external pressure environments and is rated at being hermetically sealed without a mating connector inserted which is analogous to being sealed without a temperature probe inserted); wherein when said data transmission end of said probe is inserted into said data receiving orifice a pressure tight seal is formed in said data receiving orifice (a pressure tight seal formed because Glenair is internally sealed which is why it passes the leak test previously discussed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a means to make a probe detachable use a sealed feedthrough such as that of Glenair which is readily available in the market as of the earliest effective filing date of instant application, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art. One would have been motivated to purchase the connector of Glenair to make the temperature probe elements of Hoffman separable for the purpose of advantageously making the temperature probe of Hoffman detachable for cleaning and maintenance or to allow the user or to avert the ingress of air or gas into pressurized environments to prevent corrosion resulting from dew point condensation (Glenair page A-2).

Regarding claim 17, Glenair further teaches wherein said connector is an encapsulated socket (Glenair page A-3 teaches that it is known in the art to use Although moderately effective sealing may be produced with simple techniques such as epoxy potting, fused glass-to-metal seals are usually specified in high-pressure applications).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and Denker references, to include wherein said connector is an encapsulated socket, as suggested and taught by Glenair, for the purpose of providing a means to advantageously hermetically seal a connection device where both sides of the device are in different pressures and/or environments and to avert the ingress of air or gas into pressurized environments to prevent corrosion resulting from dew point condensation (Glenair page A-2). 

Regarding claim 18, Hoffman further teaches at least one heating element (heating system 30) associated with at least one of said housing and said lid (heating system 30; par. 60 discloses the heating system mounted within the enclosure 12).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that at least one heating element associated with at least one of said housing and said lid, as suggested and taught by Hoffman, for the purpose of providing a pressurized oven system (Hoffman par. 32).

Regarding claim 20, Hoffman, Glenair and Denker disclose the claimed invention except for the rearrangement of wherein said connector is mounted within an interior of said lid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the placement of a connection means around any of the interior walls of a cooking apparatus, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the placement of a connector for the purpose of advantageously placing a connector in a user-friendly location to facilitate removal and installation and such that the  temperature monitor preferably includes a food temperature sensor 46 positioned within the enclosure 12 and which may be a conventional temperature probe designed to be inserted into the food product (Hoffman par. 66).    

Regarding claim 24, Hoffman further teaches wherein said temperature probe is operable during a pressure cooking mode of the cooking system (par. 66, The food temperature monitor may be a conventional analog thermometer designed to operate within the anticipated temperature ranges and pressures).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein said temperature probe is operable during a pressure cooking mode of the cooking system, as suggested and taught by Hoffman, for the purpose of providing a means to advantageously measure the temperature of food cooking inside a pressurized oven.

Regarding claim 25, Hoffman further teaches wherein in said pressure cooking mode, a pressure of said cooking volume is at least 40 kPa (par. 87, Hoffman teaches 16-17.5 psi which is 110.316 to 120.6583 kPa).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein in said pressure cooking mode, a pressure of said cooking volume is at least 40 kPa, as suggested and taught by Hoffman, for the purpose of providing a means to advantageously cook a 16 pound turkey cooked completely in 50 minutes…compares with a conventional oven which takes approximately 31/2 A hours to cook the same size turkey (Hoffman par. 87).

Regarding claim 27, Hoffman teaches, except where struck through, (New) A cooking system (abstract teaches A pressurized cooking oven system) having a temperature measurement system for measuring food temperature (food temperature sensor 46 and food temperature monitor 45), the cooking system comprising: a housing (par. 53, five sided, walled oven enclosure 12) defining a sealable hollow chamber (opening 14) configured to receive food (par. 52, The present invention is directed toward an improved cooking apparatus and associated method or process for cooking food stuffs), the housing having a lid (door 16 serves the same function as a lid because it closes and can seal an interior environment) that defines a cooking volume (opening 14) within the sealable hollow chamber (opening 14) when the lid is in a closed position relative to the housing (par. 78 teaches the door 16 movable into an open and closed position relative to the enclosure to vent the oven); (food temperature sensor 46) having a probe end insertable into food during a cooking process (figure 8 and par. 66 teach The food temperature monitor preferably includes a food temperature sensor 46 positioned within the enclosure 12 and which may be a conventional temperature probe designed to be inserted into the food product) .  Hoffman does not teach a data port connector positioned in at least one of the lid and the housing , the data port connector having a central opening facing the sealable hollow chamber, and the data port connector being in electrical communication with a controller positioned in the housing; nor and a data connector end insertable into the data port connector via the central opening, the data connector end having a mating feature configured to form a friction fit when the temperature probe is inserted into the data port connector, wherein the data port connector includes a seal configured to isolate an interior of the data port connector when the probe is not inserted therein.  Denker teaches, except where struck through, a data port connector (par 129 and 130 and figures 10A and 10b teach connection interface 1006A and 1006B, The interior chamber 1002 can include a connection interface 1006A to receive signals from a temperature probe 1010) positioned in at least one of the lid and the housing (par 129 and 130 and figures 10A and 10b teach connection interface 1006A and 1006B, The interior chamber 1002 can include a connection interface 1006A to receive signals from a temperature probe 1010; figure 10A and 10B show the connection interfaces to be on the top and on the backside surfaces of the cooking appliances 1000A and 1000B respectively, therefore it is obvious before the effective filing date of the claimed invention that the location of a connector is known in the art to be translatable to any surface of the interior chamber, or hollow chamber as in the case of the instant application), the data port connector having a central opening facing the sealable hollow chamber (par. 129 teaches a connection interface 1006A to receive signals from a temperature probe 1010 (e.g., the temperature probe 1100; par. 130 teaches he connection interface 1006 is adapted to receive one or more analog signals corresponding to the temperature readings. The connection interface 1006 can be adapted to establish an electrical connection, an inductive coupling connection, a capacitive coupling connection, or any combination thereof, to the food tray 1014), and the data port connector being in electrical communication with a controller positioned in the housing (par. 150 teaches a computer device); and and a data connector end  (par. 129 teaches a connection interface 1006A to receive signals from a temperature probe 1010 (e.g., the temperature probe 1100; par. 130 teaches he connection interface 1006 is adapted to receive one or more analog signals corresponding to the temperature readings. The connection interface 1006 can be adapted to establish an electrical connection, an inductive coupling connection, a capacitive coupling connection, or any combination thereof, to the food tray 1014) insertable into the data port connector via the central opening (par. 138 teaches The tray attachment mechanism 1130 can be removably attachable to a tray of a cooking appliance. In some embodiments, the tray attachment mechanism 1130 is adapted to electrically couple to at least a portion of the tray (e.g., to communicate or to receive power). In some embodiments, the tray attachment mechanism 1130 includes a capacitive coupler (e.g., antenna) or an inductive coupler (e.g., coil) to facilitate one or more forms of near field communication), the data connector end having a mating feature configured to form a friction fit when the temperature probe is inserted into the data port connector (par. 146 teaches the temperature probe 1200 and connector 1218 snapping into place, the act of being able to snap into place is obvious that there is an interference and friction fit component to the design that is involved with allowing the temperature probe and connector to snap), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman reference, to include a data port connector positioned in at least one of the lid and the housing , the data port connector having a central opening facing the sealable hollow chamber, and the data port connector being in electrical communication with a controller positioned in the housing; nor and a data connector end insertable into the data port connector via the central opening, the data connector end having a mating feature configured to form a friction fit when the temperature probe is inserted into the data port connector, wherein the data port connector includes a seal configured to isolate an interior of the data port connector when the probe is not inserted therein, , as suggested and taught by Denker, for the purpose of providing an intelligent cooking appliance capable of automatically and consistently producing complex meals with precision, speed, and lack of unnecessary human intervention (par. 5).  Hoffman and Denker do not teach wherein the data port connector includes a seal configured to isolate an interior of the data port connector when the probe is not inserted therein.  Glenair is considered analogous art because it teaches a jam nut mounted hermetically sealed data transmission port that is meant to serve as a pass through on a pressurized container. Glenair teaches wherein the data port connector includes a seal configured to isolate an interior of the data port connector when the probe is not inserted therein (Glenair part number 947-117–25-35 BP01 is designated as a “B” which on page 4 of Glenair NPL designates a sealing of 1 x 10-9 cc’s Helium per second which means that the connector is sealed internally against external pressure environments; Glenair part number 947-117–25-35 BP01 is designated as a “B” which on page 4 of Glenair NPL designates a sealing of 1 x 10-9 cc’s Helium per second which means that the connector is sealed internally against external pressure environments and is rated at being hermetically sealed without a mating connector inserted which is analogous to being sealed without a temperature probe inserted a pressure tight seal formed because Glenair is internally sealed which is why it passes the leak test previously discussed).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a means to make a probe detachable use a sealed feedthrough such as that of Glenair which is readily available in the market as of the earliest effective filing date of instant application, since it have been held that constructing formerly integral structure in various elements involves only routing skill in art. One would have been motivated to purchase the connector of Glenair to make the temperature probe elements of Hoffman separable for the purpose of advantageously making the temperature probe of Hoffman detachable for cleaning and maintenance or to allow the user or to avert the ingress of air or gas into pressurized environments to prevent corrosion resulting from dew point condensation (Glenair page A-2).

Regarding claim 28, Hoffman teaches, further comprising a face element configured to 3Application No. 17/139,490Docket No.: 057664-351F01US After Final Office Action of October 13, 2021 isolate the interior of the data port connector from the cooking volume when the temperature probe is not inserted into the data port connector (reflector 511 par 96, reflector 611 par. 108).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include further comprising a face element configured to 3Application No. 17/139,490Docket No.: 057664-351F01US After Final Office Action of October 13, 2021 isolate the interior of the data port connector from the cooking volume when the temperature probe is not inserted into the data port connector, as suggested and taught by Hoffman, for the purpose of providing a means to have anti-fouling characteristics (par. 108).

Regarding claim 29, Hoffman discloses the claimed invention except for wherein the face element at least one of silicone, elastic and polyethylene terephthalate. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a flexible material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose silicone, elastic and polyethylene terephthalate for the purpose of anti-fouling characteristics (par. 108).  

    PNG
    media_image1.png
    1003
    1124
    media_image1.png
    Greyscale


Regarding claim 30, Glenair teaches, wherein the data connector end of the temperature probe mates to the data port connector via a bayonet mechanism (page A-4 of Glenair teaches applications designed for bayonet couplers, therefore it is known in the art at the time of the instant application to choose a connector with a bayonet design).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman reference, to include wherein the data connector end of the temperature probe mates to the data port connector via a bayonet mechanism, as suggested and taught by Glenair, for the purpose of providing a means for quick disconnect (Glenair page A-4).

Regarding claim 31, Glenair teaches, wherein the data connector port end of the temperature probe mates to the data port connector via a bung mechanism (the design of Glenair Part Number 947-117–25-35 BP01 is that of a bung because it is meant to act as a stopper for closing a hole).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman reference, to include wherein the data connector port end of the temperature probe mates to the data port connector via a bung mechanism, as suggested and taught by Glenair, for the purpose of providing a means for quick disconnect (Glenair page A-4).

Regarding claim 32, Glenair teaches, wherein the data port connector comprises an encapsulated socket having an internal pressure that is isolated from the sealable hollow chamber when the data connector end of the temperature probe is inserted therein (Glenair page A-3 teaches that it is known in the art to use Although moderately effective sealing may be produced with simple techniques such as epoxy potting, fused glass-to-metal seals are usually specified in high-pressure applications).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman reference, to include wherein the data port connector comprises an encapsulated socket having an internal pressure that is isolated from the sealable hollow chamber when the data connector end of the temperature probe is inserted therein, as suggested and taught by Glenair, for the purpose of providing a means to advantageously hermetically seal a connection device where both sides of the device are in different pressures and/or environments and to avert the ingress of air or gas into pressurized environments to prevent corrosion resulting from dew point condensation (Glenair page A-2). 

Regarding claim 34, Glenair teaches, wherein the mating feature is a circumferential ridge extending from an exterior of the data connector end that creates a pressure tight friction fit (see figure below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman reference, to include wherein the mating feature is a circumferential ridge extending from an exterior of the data port connector that creates a pressure tight friction fit, as suggested and taught by Glenair, for the purpose to avert the ingress of air or gas into pressurized environments to prevent corrosion resulting from dew point condensation (Glenair page A-2).

    PNG
    media_image1.png
    1003
    1124
    media_image1.png
    Greyscale


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of Denker US2018/0324908A1 (hereinafter “Denker”) in view of Glenair Part Number 947-117–25-35 BP01 (hereinafter “Glenair”) in view of Brown US2016/0036161A1 (hereinafter “Brown”)
Regarding claim 23, Hoffman, Denker, and Glenair teach the temperature measurement system of claim 16 as discussed above.  Hoffman, Denker, and Glenair do not teach wherein said data transmission end is insertable into said data receiving orifice to seal said interior of said socket from said cooking volume. Along the same field of endeavor of A waterproof swivel electrical cable connector (Brown abstract), Brown solves the problem where a seal is formed when two connectors are brought together in an insertion manner. Brown teaches wherein said data transmission end (stereo jack receptacle 380) is insertable into said data receiving orifice (second housing 320) to seal said interior of said socket (par. 58) from said cooking volume (water disclosed in brown is analogous to sealing to an external environment which is the idea in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and Glenair references, to include wherein said data transmission end is insertable into said data receiving orifice to seal said interior of said socket from said cooking volume, as suggested and taught by Brown, for the purpose of providing a device that advantageously provides a watertight (environment tight) seal between the first housing and the second housing as the first housing and first electrical connector are rotated relative to the second housing and second electrical connector (Brown Abstract).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of Denker US2018/0324908A1 (hereinafter “Denker”) in view of Glenair Part Number 947-117–25-35 BP01 (hereinafter “Glenair”) in view of Bruin-Slot US2017/0089590A1 (hereinafter “Bruin-Slot”)
Regarding claim 26, Hoffman and Glenair do not teach wherein said temperature probe is operable during an air fry mode of the cooking system. Along the same field of endeavor / reason why it is analogous OR a similar device that solves the same problem, Bruin-Slot teaches wherein said temperature probe (temperature sensor 550, in the form of a meat probe, par. 102) is operable during an air fry mode of the cooking system (par. 52 teaches a separate powered accessory tray 14 can be used in conjunction with various functions of rotisserie insert 148 where the oven cavity connector 12 powers a rotating motor assembly 158, and par. 102 discloses the rotisserie powered accessory tray 14 can include an integrated temperature sensor 550 as well as 102 discloses here wired, the wiring can include a rotational adapter that can allow the temperature sensor 550 to rotate with the disk member 540 while preventing damage to the wires from rotation and twisting during use of the spit 160. In summary, Bruin-Slot discloses a temperature probe that is operable during rotisserie air-frying mode).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hoffman and Glenair reference, such that wherein said temperature probe is operable during an air fry mode of the cooking system, as suggested and taught by Bruin-Slot, for the purpose of providing a means to advantageously communicate the internal temperature of the food item 276 being cooked to the user (Bruin-Slot par. 103).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steve Hoffman US2010/0310733 (hereinafter “Hoffman”) in view of Denker US2018/0324908A1 (hereinafter “Denker”) in view of Glenair Part Number 947-117–25-35 BP01 (hereinafter “Glenair”) in view of US11109710B2 Gill (hereinafter “Gill”).
Regarding claim 33, Hoffman teaches, except where struck through, further comprising a heating element (heating system 30) associated with at least one of the housing and the lid (heating system 30; par. 60 discloses the heating system mounted within the enclosure 12), Gill teaches, and a fan (fan 90) disposed in the lid and in fluid communication with the sealable hollow chamber (column 12 lines 14 to 31).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Primary reference, to include and a fan disposed in the lid and in fluid communication with the sealable hollow chamber, as suggested and taught by Gill, for the purpose of providing a means to draw air upward through the adjacent heating element 84 (column 12 lines 14 to 17).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763